Citation Nr: 1502051	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-18 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to April 1991, and from August 2004 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2010; a statement of the case was issued in January 2011; and a substantive appeal was received in July 2011.   

The Veteran presented testimony at a Board hearing in October 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's sleep apnea began during or is related to service.  


CONCLUSION OF LAW

The criteria to establish service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's decision herein to grant service connection for sleep apnea constitutes a full grant of the disability sought on appeal.  Therefore, no further development is needed under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, and no prejudice results from any deficiencies.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d). 

Service connection generally requires competent and credible of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

At the Veteran's October 2014 Board hearing, he testified that around the time he returned from college (in 2006), he had trouble sleeping.  He stated that he would wake up and his body would feel tight and his muscles felt like they were cramping.  He continued to feel tired after a night of sleep.  He testified that he also felt like this when he was still in service, but that he figured it was because he kept so busy at that time.  Meanwhile, upon returning from service, his wife told him that he would snore very loudly and stop breathing during sleep.  She insisted that he go to the doctor.  When he finally did, he was diagnosed with sleep apnea and was given a CPAP machine.  

The Veteran's wife similarly testified that prior to service, the Veteran did not snore; but that when he returned from service, he snored so loudly that it would keep their kids awake.  There would also be pauses in the snoring and that these pauses would cause him to wake up coughing and catching his breath.  She noticed that in the pauses, the Veteran was not breathing.  

Alternatively, the Veteran has contended that his sleep apnea is secondary to his service connected PTSD.  He submitted a January 2001 Board decision in which service connection for sleep apnea was granted as secondary to PTSD (VBMS 10/21/14).  

Finally, the Veteran submitted a September 2011 article from the internet that found that Veterans with Gulf War Illness had an increased frequency of arousals related to apneas, hypoapneas and mild inspiratory airflow limitation (VBMS 10/21/14).  

The service treatment records reflect that the Veteran completed a Post Deployment Health Assessment upon returning from Southwest Asia (Iraq) in December 2005.  When asked about symptoms, he responded that he still felt tired after sleeping and that he had swollen, stiff, or painful joints (VBMS, STRs, pgs. 42 & 50).  He also reported that while he was deployed, he was exposed to DEET insect repellant, pesticides, smoke from oil fires/burning trash or feces, vehicle exhaust fumes, JP8 or other fuels, solvents, paints, industrial pollution, and sand/dust (VBMS, STRs, p. 44).

Post service treatment records include multiple treatment reports dated May 2006 (VVA, CAPRI, pgs. 730-732).  In them, the Veteran reported "feeling tired," being "sluggish," having "chronic fatigue," and "fatigue despite 8 hours of sleep."  

The Veteran submitted a June 2009 sleep study that yielded a diagnosis of moderate  obstructive sleep apnea with strong REM component (VBMS 10/21/14).  Mild nocturnal oxygen desaturation was also present.    

In December 2010, the Veteran submitted several articles suggesting evidence of a correlation between sleep apnea and Veterans (generally) and those with psychiatric disorders (specifically).

The Veteran underwent a July 2012 VA examination.  The examiner reviewed the claims file in conjunction with the examination.  The examiner found that the Veteran's sleep apnea was less likely than not related to PTSD.  He stated that "(t)here is no nexus between PTSD and sleep apnea.  Studies have shown that if a person has obstructive sleep apnea and has PTSD, that using the CPAP machine helps with symptoms of PTSD such as insomnia, nightmares, restlessness, etc. However, if you have PTSD it does not mean you will have sleep apnea or
vice versa.  There is no cause nor effect with these two conditions."  (VBMS, VAE, p. 15).
  
Analysis

The Board finds that entitlement to service connection is warranted.  The Veteran and his wife have provided consistent, competent, and credible testimony regarding his symptoms (feeling tired and stiff after sleeping, snoring, stoppages in breathing, etc.).  Moreover, they both testified that these symptoms were present in 2006 (immediately following discharge from service).  Their testimony is further substantiated by a Post Deployment Health Assessment that the Veteran completed upon returning from Iraq in December 2005.  The symptoms reported in the Post Deployment Health Assessment are consistent with the symptoms he described as being present since 2006, and which caused him to seek medical attention in 2009.  These symptoms, along with the June 2009 sleep study, led to the Veteran's current diagnosis of obstructive sleep apnea.  

Given the Veteran's reports in the Post Deployment Health Assessment, the credible testimony regarding of continuity of symptomatology since service, the May 2006 treatment reports reflecting fatigue and sluggishness despite 8 hours of sleep, and the current diagnosis, the Board finds that entitlement to service connection for sleep apnea is warranted on a direct basis.

The Board recognizes that the July 2012 VA examiner rendered a negative nexus opinion.  However, the opinion was focused solely on whether service connection was warranted as secondary to PTSD.  The examiner did not render an opinion on direct service connection.  Moreover, there was no consideration of the Veteran's lay statements regarding continuity of symptomatology.  Additionally, although the VA examiner found that there was no cause and effect between PTSD and sleep apnea, the Board notes that there is medical literature that links the disabilities (See http://www.journalsleep.org/Articles/281111.pdf and http://www.journalsleep.org/ViewAbstract.aspx?pid=28780).  Since the Board has granted service connection on a direct basis, any further consideration of entitlement to service connection for sleep apnea as secondary to PTSD or as due to Gulf War Illness is moot.  

In reaching the above conclusion, the Board acknowledges Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), which held that an award of service connection based on continuity of symptomatology (and absent competent nexus evidence) is reserved to chronic diseases under 38 C.F.R. § 3.309(a).  Sleep apnea is not a chronic disease.  However, the Board calls attention to 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after diascharge, when all the evidence establishes that it was incurred in service.  Thus, the award in this case is justified.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


